Citation Nr: 0630204	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  97-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
paroxysmal tachycardia prior to June 24, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
paroxysmal tachycardia from June 24, 2002 to January 31, 
2005.

3.  Entitlement to restoration of a 10 percent rating and a 
rating in excess of 10 percent for paroxysmal tachycardia 
from February 1, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from August 16, 1974 to May 
14, 1978.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to an increased 
(compensable) evaluation for paroxysmal tachycardia.

In October 2002 the RO granted an increased evaluation of 10 
percent for paroxysmal tachycardia, effective June 24, 2002.  

In June 2003 and April 2004 the Board remanded the case to 
the RO for further development and adjudicative action.  

By a June 2004 rating decision, the RO proposed to decrease 
the evaluation for paroxysmal tachycardia from a 10 percent 
rating to a noncompensable rating.  The veteran did not file 
a notice of disagreement with the RO's proposal.  By an 
October 2004 rating decision, the RO decreased the evaluation 
for paroxysmal tachycardia from 10 percent to a 
noncompensable rating, effective February 1, 2005.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Prior to June 24, 2002, the veteran's paroxysmal 
tachycardia was manifested by  subjective complaints of 
"skipping of the heart," nausea, chest tightness, and 
dizziness; objective findings fail to show evidence of 
paroxysmal tachycardia with infrequent attacks or permanent 
atrial fibrillation (lone atrial fibrillation) or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by 
electrocardiogram (ECG or EKG) or Holter monitor.

2.  From June 24, 2002 to January 31, 2005, the veteran's 
paroxysmal tachycardia was manifested by subjective 
intermittent complaints of tingling in left arm and shoulder, 
palpitations, chest tightness, faintness, and a hot feeling; 
objective findings fail to show evidence of severe paroxysmal 
tachycardia with frequent attacks or paroxysmal atrial 
fibrillation or other supraventricular tachycardia with more 
than four episodes per year, documented by ECG or Holter 
monitor.

3.  When compared with medical evidence that formed the basis 
for the assignment of the 10 percent rating, the medical 
evidence dated proximate to the February 2005 rating 
reduction do not reflect an improvement under the ordinary 
conditions of life and work in the veteran's service-
connected paroxysmal tachycardia; however, from February 1, 
2005, the veteran's paroxysmal tachycardia has not been 
manifested by objective findings consistent with severe 
paroxysmal tachycardia with frequent attacks or paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than four episodes per year, documented by ECG or 
Holter monitor.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for paroxysmal 
tachycardia prior to June 24, 2002 are not met.  38 U.S.C.A. 
§ 1155 (West 2002), 38 C.F.R. Part 4, Diagnostic Code 7013 
(1997); Diagnostic Code 7010 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for paroxysmal tachycardia are not met from June 24, 2002 to 
January 2005.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4, Diagnostic Code 7013 (1997); Diagnostic Code 7010 (2005).

3.  Restoration of a 10 percent rating for paroxysmal 
tachycardia as of February 1, 2005 is warranted.  38 U.S.C.A. 
§ 1155 (West 2002), 38 C.F.R. Part 4, including 3.344(c) and 
Diagnostic Codes 7013 (1997); 7010 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for paroxysmal tachycardia from February 1, 2005 are not met.  
38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 4, Diagnostic 
Code 7013 (1997); Diagnostic Code 7010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
of Appeals for Veterans' Claims also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board finds that 
the veteran has not been prejudiced thereby as he has been 
fully informed of the provisions thereof as relevant to his 
claim and afforded the opportunity to identify relevant 
evidence.  VA has also taken all appropriate action to 
develop his claim.  Moreover, the RO readjudicated the issue 
after the VCAA letters issued in March and August 2003.  See 
supplemental statement of the case issued in September 2003.  
See Prickett v. Nicholson, No. 04-0140 (U. S. Vet. App. 
September 11, 2006).

There is no prejudicial error resulting from the inability to 
notify the veteran of the VCAA until after the initial 
unfavorable decisions.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in March and August 2003 provided the veteran with adequate 
notice as to the evidence needed to substantiate his claim 
and the evidence not of record that is necessary.  These 
statements further advised the veteran that VA would attempt 
to obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b) (1).  The veteran was 
afforded numerous opportunities to submit additional 
evidence.  The March and August 2003 VCAA letters notified 
the veteran that she should identify or submit any and all 
evidence relevant to the claim.  The failure to use the exact 
language of 38 C.F.R. § 3.159(b) (1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking the veteran to submit 
everything he has that is pertinent to the claim.  The March 
and August 2003 VCAA letters specifically asked the veteran 
to tell the RO if he knew of any additional evidence she 
would like considered.  This request of the veteran 
implicitly included a request that if she had any pertinent 
information, he should submit it.  Quartuccio, supra.  VA has 
taken all appropriate action to develop the veteran's claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for an increased rating for her paroxysmal tachycardia.  
However, Dingess involved a claim for service connection; the 
issue here is for an increased rating.  To the extent that 
Dingess may apply to an appeal for an increased rating, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for an increased (compensable) 
evaluation for paroxysmal tachycardia prior to June 24, 2002; 
an evaluation in excess of 10 percent from June 24, 2002 to 
January 31, 2005; and an increased (compensable) evaluation 
from February 1, 2005 and any questions as to the appropriate 
disability ratings or effective dates to be assigned is 
rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified post-service evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
provide sufficient findings upon which to rate the veteran's 
cardiac disease throughout all the periods of time at issue.  
That is, the record is sufficient to adjudicate the appeal of 
an increased (compensable) evaluation for paroxysmal 
tachycardia prior to June 24, 2002; an evaluation in excess 
of 10 percent from June 24, 2002 to January 31, 2005; 
restoration of a 10 percent rating and a rating in excess of 
10 percent for the heart disease from February 1, 2005.  
Under these circumstances the evidence currently of record is 
adequate to adjudicate this appeal.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

By a July 1978 rating decision, service connection for 
paroxysmal tachycardia was established and a 20 percent 
evaluation was assigned.  By an August 1984 rating decision, 
the RO reduced the rating for paroxysmal tachycardia to a 
noncompensble evaluation.  

A claim for an increased evaluation for paroxysmal 
tachycardia was received in March 1996.  

A February 1994 treatment record from the Texas College of 
Osteopathic Medicine shows that the veteran was seen was 
follow-up of an irregular heartbeat.  The veteran stated that 
there was no new or exacerbation of previous symptoms since 
her last visit.  It was noted that there was no chest pain, 
dizziness, headaches, tachycardia, shortness of breath, or 
swelling of the feet.  Examination of the heart revealed 
regular rhythm and rate without murmurs on auscultation.  
There was one premature ventricular contraction in lead II 
after five minutes of echocardiogram (EKG) run.  Other 
physical examination findings were unremarkable.  The 
assessment was cardiac arrhythmia resolving.    

The veteran underwent a VA examination in December 1996.  The 
examiner noted that there had not been any documented 
episodes of tachycardia in recent years.  The veteran 
reported that she did feel a skipping of her heart and 
sometimes a feeling of nausea, but that she had not seen a 
physician during these episodes.  Examination revealed a 
heart rate of 72 beats per minute and a regular rhythm.  The 
examiner did not detect any arrhythmia during the 
examination.  Blood pressure was 126/84 and no murmurs were 
heard.  There was no clubbing, cyanosis or edema of 
extremities.  The diagnosis was ventricular tachycardia, 
history of during pregnancy in 1976 and treated with Quindine 
until 1983.  Since that time the veteran has been off 
medication and there had been no documented episodes of 
tachycardia.   

A February 1996 treatment record from the Texas College of 
Osteopathic Medicine shows that the veteran underwent an EKG, 
which revealed findings indicative of left atrial 
enlargement.  There was no suggestion that such was secondary 
to or associated with paroxysmal tachycardia.

The veteran testified at a July 1997 hearing before an RO 
hearing officer that she has been experiencing tightness in 
her chest, heavy breathing, tenderness in the tips of her 
fingers and toes, dizziness and sweating.  She stated that 
she has experienced these symptoms on an ongoing basis since 
1984.  

The veteran underwent a VA examination in June 2002.  She 
stated that currently she was not taking any type of 
medication for paroxysmal tachycardia and that she 
experiences about one attack of arrhythmia every other month.  
These attacks lasted for about five to ten minutes.  She 
reported that during these attacks, she has noticed tingling 
in the left shoulder and arm, palpitations, chest tightness, 
faintness, sweating, and a hot feeling.  These attacks come 
on without warning.  She does not fall down or lose 
consciousness.  She was currently employed at a sedentary 
office job.  Examination of the heart revealed regular rate 
and rhythm.  There was a grade 1/6 systolic murmur heartbeat 
at the apex.  No S3 or S4 was noted.  There was no jugular 
venous distention.  There was no clubbing, cyanosis, or 
edema.  Circulation was normal.  EKG reveled normal sinus 
rhythm with sinus arrhythmia.  The ECG was normal.  The 
impression was paroxysmal ventral tachycardia with 
approximately six attacks per year according the veteran's 
history.  The attacks are quite annoying and disabling but 
only last five to ten minutes.  Holter monitor test results 
were to follow.

Holter monitor test results were received in July 2002.  The 
test revealed normal sinus rhythm and non-sustained atrial 
tachycardia.  Chest discomfort was associated with a heart 
rate in the 120's.  Atrial tachycardia could not be ruled 
out.  Dizziness was associated with heart rate in the 70-90 
range which the examiner stated was unlikely to be cardiac. 

In an October 2002 supplemental statement of the case (SSOC), 
the RO granted an increased evaluation of 10 percent for 
paroxysmal tachycardia, effective June 24, 2002. 

In an April 2004 remand, the Board noted that the RO 
determined that the veteran had a pre-existing 10 percent 
level of disability for her paroxysmal tachycardia. As a 
result, a 10 percent level of disability must be deducted 
from each rating to ensure that the current rating reflects 
the degree of disability over and above the degree existing 
at the time of entrance into active service. See 38 C.F.R.§ 
3.322.  The RO, however, did not include application of 
38 C.F.R. § 3.322 in its September 1996 and October 2002 
rating decisions.  Accordingly, the RO was requested to apply 
the provisions of 38 C.F.R. § 3.322 on the disability rating 
for paroxysmal tachycardia prior to the Board's adjudication 
of the veteran's appeal.  

By a June 2004 rating decision, the RO proposed to decrease 
the evaluation for paroxysmal tachycardia from a 10 percent 
rating to a noncompensable rating.  The RO proposed to 
decrease the evaluation because its October 2002 rating 
decision, which assigned a 10 percent evaluation, did not 
consider the veteran's pre-serivce evaluation of 10 percent.  
By an October 2004 rating decision, the RO decreased the 
evaluation for the veteran's paroxysmal tachycardia from 10 
percent to zero percent, effective February 1, 2005.

An August 2004 letter was received from Dr. M. K.R.(Dr. KR).  
Dr. KR stated that the veteran was referred to her in July 
2003 and that time she was not any  anti-arrhythmic drugs.  A 
stress echocardiography was entirely normal.  However, it was 
noted on monitoring that the veteran had premature atrial 
contractions and premature ventricle contractions and the 
veteran was treated with a beta-blocker.  In July 2004, the 
veteran was seen with complaints of palpitations and 
complaints of decreased exercise tolerance and chest 
tightness while exercising.  A coronary angiography showed a 
30 percent lesion in the left anterior descending artery; all 
other arteries were normal.  Ejection fraction was normal at 
66 percent.  While in the hospital in July 2004, the veteran 
had rapid atrial fibrillation and was treated with Rythmol 
which brought the sinus rhythm back to normal.  Dr. KR stated 
that the veteran's complaints of palpitations are on the 
basis of nonsustained atrial fibrillation, specifically 
atrial fibrillation.  She suspected that the veteran's 
paroxysmal atrial fibrillation was probably on the basis of 
lone atrial fibrillation or because the veteran at times is 
so bradycardic.  She noted that if the veteran was exhibiting 
tachybrady syndrome, then ultimately she would have to have a 
permanent pacemaker implanted and the atrial fibrillation 
permanently treated.  At the present time, the veteran was 
maintained on aspirin.   

A September 2004 statement was received from Dr. H. R. M. 
(Dr. M).  Dr. M described the progression of the veteran's 
heart condition and gave the opinion that the ventricular 
tachycardia could recur at any time with fatal results.

By an October 2004 rating decision, the RO decreased the 
evaluation for paroxysmal tachycardia from 10 percent to a 
noncompensable rating, effective February 1, 2005.

The veteran underwent a VA heart examination in March 2005 
with an addendum added to the examination report in May 2005.  
The reports showed that the veteran was not any current 
medication for the tachycardia, with no documented episodes 
of tachycardia in recent years.  The veteran indicated that 
the only episode of atrial fibrillation was documented in 
July 2004.  She did acknowledge episodes in which she felt 
tired and exhausted and she continued to complain of some 
vague precordial pain sometimes radiating up into her left 
arm.  As for physical activity, the veteran stated that she 
ran three miles three times a week.  She was previously able 
to run four miles three times a week.  She did not develop 
chest pain, shortness of breath on running and in fact, 
running seemed to make her feel better.  An EKG conducted in 
May 2005 was normal.  A Holter monitor was not indicated 
since the veteran had only one documented episode in the 
previous year and it would have been doubtful that a cardiac 
arrhythmia would be picked up.     

Medical records dated from April 2003 to November 2004 from 
Dr. KR. were received in July 2005.  The records show that 
the veteran has no underlying heart disease, no irregular 
heart rhythms at rest and that the veteran has been 
asymptomatic since the need for antirarrhythmics were 
discontinued.  A July 2003 report shows that the veteran has 
been asymptomatic of all antiarrhythmics for the past several 
years.  Findings from a July 2004 cardiac examination 
revealed no underlying coronary artery disease and that the 
veteran was able to exercise well with a nice slow heart rate 
at rest.  A July 2004 echogram revealed sinus bradycardia. 

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where, as here, the claim is one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The rating schedule for determining the disability 
evaluations to be assigned for disorders of the 
cardiovascular system were changed, effective January 12, 
1998. See 62 Fed. Reg. 65, 207-224 (December 11, 1997).  In 
an October 2002 supplemental statement of the case (SSOC), 
the RO considered the claim under the revised criteria.  The 
record shows that there is no prejudice to the veteran in the 
Board considering both versions of rating criteria.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  Notwithstanding Kuzma, however, the Board 
finds nothing in the cited legal authority precludes 
consideration of the former rating criteria throughout the 
appeal period (see also VAOPGCPREC 3-2000) and such an 
interpretation is only advantageous to the veteran.

Under the previous criteria, tachycardia is rated under 
Diagnostic Code 7013 for paroxysmal tachycardia. The highest, 
or 30 percent rating is for severe frequent attacks, and a 10 
percent rating is for infrequent attacks. See 38 C.F.R. § 
4.104, Diagnostic Code 7013 (in effect prior to January 12, 
1998).

Under the revised criteria, tachycardia is rated under 
Diagnostic Code 7010 for supraventricular arrhythmia.  
Paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor warrants a 30 percent rating. This 
is the highest rating possible.  Permanent atrial 
fibrillation (lone atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor is assigned a 10 percent rating.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  See 
38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

As noted above, the veteran was determined to have a pre-
existing 10 percent level of disability for her paroxysmal 
tachycardia.  As a result, a 10 percent level of disability 
must be deducted from each rating.  See 38 C.F.R. § 3.322.  
By taking into account this reduction, the RO, by an October 
2004 rating decision, decreased the evaluation for paroxysmal 
tachycardia to noncompensable from February 1, 2005.  
However, the Board finds that this rating reduction was not 
proper.




                              Increased Evaluation:  Prior to 
June 24, 2002

The Board finds that, prior to June 24, 2002, a compensable 
evaluation for paroxysmal tachycardia is not warranted under 
either the old or revised criteria.  The evidence shows that 
the veteran's service-connected paroxysmal tachycardia was 
manifested primarily by complaints of "skipping of the 
heart", chest tightness, dizziness, sweating, and feelings 
of nausea.  The veteran was not, however, being followed for 
such problems, nor did she take continuous medication to 
relieve her symptoms.  Specifically, on VA examination in 
December 1996, the examiner noted since 1983, the veteran has 
been off medication for tachycardia and there have been no 
subsequent documented episodes of tachycardia.  The evidence 
did not show infrequent attacks of tachycardia or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor that would have warranted a compensable evaluation.  
Thus, the Board concludes that a compensable evaluation prior 
to June 24, 2002 is not warranted.    

Increased Evaluation:  From June 24, 2002 to January 31, 2005

The Board finds that, from June 24, 2002 to January 31, 2005, 
an evaluation in excess of 10 percent for paroxysmal 
tachycardia is not warranted under either the old or revised 
criteria.  During this period, the veteran's service-
connected paroxysmal tachycardia is manifested primarily by 
complaints of tingling in the left shoulder and arm, 
palpitations, chest tightness, faintness, sweating, and a hot 
feeling.  In July 2004, the veteran did experience rapid 
atrial fibrillation and was treated with Rythmol which 
brought the sinus rhythm back to normal.  However, the 
evidence does not show that the veteran is on continuous 
medication or that she is receiving treatment for her 
problems.  Moreover, there is no evidence of paroxysmal 
tachycardia with severe frequent attacks or evidence of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  The manifestations reported as of 
June 24, 2002 to January 31, 2005 reflect no more than the 
criteria for a 10 percent rating under the old or new 
regulations. Accordingly, there is no schedular basis for an 
increased rating during this period of time.
Restoration of 10 Percent and a Rating in Excess of 10 
Percent: As of February 1, 2005

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reduction, the question becomes 
whether the reduction was proper based on the applicable 
regulations. Under 38 C.F.R. § 3.344, sections (a) and (b) 
are to be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 10 percent evaluation assigned to the veteran's 
paroxysmal tachycardia to zero percent, the RO made such 
reduction when the veteran's disability evaluation that had 
been in effect for less than five years. Therefore, with 
regard to that particular reduction, section (c) is 
applicable.

The United States Court of Appeals for Veterans Claims 
(Court) has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c). 

As of February 1, 2005, the Board finds that restoration of a 
10 percent rating for paroxysmal tachycardia is warranted 
under either the old or revised criteria.  The veteran has 
provided a consistent history of episodes of extreme fatigue, 
along with complaints of some vague precordial pain sometimes 
radiating into her left arm.  Dr. KR 's August 2004 letter 
notes that the veteran was referred to her in July 2003 and 
that time she was not any anti-arrhythmic drugs.  A stress 
echocardiography was entirely normal.  However, it was noted 
on monitoring that the veteran had premature atrial 
contractions and premature ventricle contractions and the 
veteran was treated with a beta-blocker.  (Emphasis added.)  
In July 2004, the veteran was seen with complaints of 
palpitations, decreased exercise tolerance and chest 
tightness while exercising.  While in the hospital in July 
2004, the veteran had rapid atrial fibrillation and was 
treated with Rythmol, which brought the sinus rhythm back to 
normal.  (Emphasis added.)  Dr. KR stated that the veteran's 
complaints of palpitations are on the basis of nonsustained 
atrial fibrillation, specifically atrial fibrillation.  She 
suspected that the veteran's paroxysmal atrial fibrillation 
was probably on the basis of lone atrial fibrillation or 
because the veteran at times is so bradycardic.  She noted 
that if the veteran was exhibiting tachybrady syndrome, then 
ultimately she would have to have a permanent pacemaker 
implanted and the atrial fibrillation permanently treated.  
At the present time, the veteran was maintained on aspirin.   

In addition, Dr. M's September 2004 statement described the 
progression of the veteran's heart condition and gave the 
opinion that the ventricular tachycardia could recur at any 
time with fatal results.

Notwithstanding the essentially normal February 2005 VA 
examination, the months leading up to that time indicate 
significant problems associated with the veteran's arrythmia.  
In view of this competent medical evidence, the Board finds 
that restoration of the 10 percent rating is warranted, 
notwithstanding 38 C.F.R. § 3.322 relating to pre-existing 
heart disability.  There is no indication that the veteran 
has such problems requiring such medical intervention prior 
to service and there clearly was not an improvement under the 
ordinary conditions of life and work during the latter period 
of time in question.  38 C.F.R. § 3.344(c); Brown, supra.  
  
The Board finds that the medical evidence dated proximate to 
the reduction do not reflect such improvement in the 
veteran's service-connected paroxysmal tachycardia.  
Accordingly, restoration of the 10 percent rating is 
warranted.

From February 1, 2005, the veteran's paroxysmal tachycardia 
has not been manifested by objective findings consistent with 
severe paroxysmal tachycardia with frequent attacks or 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year, documented 
by ECG or Holter monitor.  The veteran was not taking any 
current medication to relieve her symptoms.  Specifically, on 
VA examination in 2005, the examiner noted that the only 
episode of atrial fibrillation was documented in July 2004 
with no current episodes of tachycardia.  A May 2005 EKG was 
normal.  Thus, the Board concludes that a rating in excess of 
10 percent from February 1, 2005 is not warranted.    

Under these circumstances, the claim for a compensable rating 
prior to June 24, 2002; an increased rating from June 24, 
2002 to January 31, 2005; must be denied.  Restoration of a 
10 percent rating from February 1, 2005 for paroxysmal 
tachycardia, but no more than 10 percent, is warranted.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine. However, 
aside from the restoration of the 10 percent rating noted 
above, as the preponderance of the evidence is against the 
other aspects of the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

Extraschedular Evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
Although the RO provided and considered the criteria for 
extraschedular evaluation, it did not grant compensation 
benefits on this basis.  

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been frequently hospitalized for her paroxysmal 
tachycardia.  Moreover, there is no evidence that she has 
lost significant time from work due to paroxysmal 
tachycardia.  In short, there is nothing in the record to 
suggest that the veteran's service connected paroxysmal 
tachycardia causes problems not contemplated by the pertinent 
rating criteria and the currently assigned evaluation.  Thus, 
a referral for consideration of an extraschedular rating is 
not warranted in this case.


ORDER

A compensable evaluation for paroxysmal tachycardia, prior to 
June 24, 2002, is denied.

An evaluation in excess of 10 percent for paroxysmal 
tachycardia from June 24, 2002 to January 31, 2005, is 
denied.

Restoration of a 10 percent rating for paroxysmal 
tachycardia, from February 1, 2005, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for paroxysmal tachycardia, 
from February 1, 2005, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


